DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 1A-3) in the reply filed on January 26, 2022 is acknowledged. Claims 1-5, 18-21, 24 and 26 are generic with claims 8, 9 and 22 further applying to Species I. Applicant indicates in the response dated January 26, 2022 that, in addition to the generic claims previously indicated, claims 6-17, 25, 27 and 28 cover Species I. However, with respect to claims 6, 7, 10-17, 25, 27 and 28, the examiner disagrees for the following reasons:
Claim 6 requires the first portion and the second portion be integrally coupled to form a single body, which is not covered by Species I. Figures 1A-3 clearly depict first and second distinct portions that define first and second distinct bodies. 
Claim 7 requires the hinge comprise an elongate body and an axis of rotation that permits bending about the axis of rotation, which is not covered by Species I. Figures 1A-3 clearly depict first and second distinct portions that define first and second distinct bodies. Thus, the axis of rotation permits rotating of the first and second portions about the axis of rotation but does not permit bending of the first and second portions about the axis of rotation.
Claim 10 requires that the hinge permits movement with the first projection on a first side of the second projection and limits movement with the first projection on a second side of the second projection, opposite the first side, which is not covered by 
Claim 11 depends from claim 10, which is not covered by Species I, and is similar to claim 6, which is also not covered by Species I. 
Claim 12 requires a hinge comprising an elongate planar extension having an aperture through the hinge, where a first projection extends from a first side of the aperture and a second projection extends from a second side of the aperture toward the first side, which is not covered by Species I. The hinges, apertures and projections depicted in figures 1A-3 cannot be interpreted in any way to meet the requires of claim 12, in particular a first projection extending from a first side of the aperture and a second projection extending form a second side of the aperture toward the first side. 
Claims 13-17 depend from claim 12, which is not covered by Species I. 
Claim 25 requires the retention interface comprise an extendable member, which is not covered by Species I. The retention interface of Species 1 is formed by overlapping projections that are not extendable, as shown in FIG. 1 C.
Claims 27 and 28 require a living hinge between the first portion and the second portion, which is not covered by Species I. Figures 1A-3 clearly depict first and second distinct portions that are not attached. 
Accordingly, claims 6, 7, 10-17, 23, 25, 27 and 28 are withdrawn from further consideration as being drawn to a nonelected species. 
Claim Objections
Claim 3 is objected to because of the following informalities: In line 2, “a first configuration” should be --the first collapsed configuration-- and in line 3, “a second configuration” should be --the second expanded configuration--.  
Claim 8 is objected to because of the following informalities: In line 2, “the axis of rotation” should be --an axis of rotation--. 
Claim 9 is objected to because of the following informalities: In line 2, “a collapsed configuration” should be --the first collapsed configuration--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 9, 18-22, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Savage (US 2010/0230407 A1).
Regarding claim 1, Savage teaches a container (102) comprising a hinge (104, 106) (paragraphs 52-67, 70-72 and FIG. 1-9c, 11).
Regarding claim 2, Savage teaches the container of claim 1 above, wherein the container comprises a surface defining an interior cavity and an opening providing access to the cavity (paragraph 52), wherein the surface comprises one or more fold lines (FIG. 1, 2) to facilitate bending along the fold line such that the container comprises a first collapsed configuration (FIG. 3c, 5c, 6c, 8c, 9b) in which the surface is 
Regarding claim 3, Savage teaches the container of claim 2 above, wherein the hinge is positioned across the fold line (FIG. 1, 2, 3c/3d, 4c, 5c/5d, 6c/6d, 8c/8d, 9b/9c), the hinge positioned to permit bending about the fold line in the first configuration and limit bending about the fold line in the second configuration (paragraphs 70-72 and FIG. 11).
Regarding claim 4, Savage teaches the container of claim 3 above, wherein the hinge comprises a first portion (104 and the like) and a second portion (106 and the like), the first portion able to rotate relative the second portion in the first configuration (paragraphs 70, 71 and FIG. 3c/3d, 5c/5d, 6c/6d, 8c/8d, 9b/9c).
Regarding claim 5, Savage teaches the container of claim 4 above, wherein the first portion and the second portion each comprise an elongate body (FIG. 1-9c).
Regarding claim 8, Savage teaches the container of claim 3 above, wherein the hinge comprises a first projection (508, 604, 808, 904) and a second projection (508, 604, 808, 904) in which each projection crosses an axis of rotation of the hinge (FIG. 5c/5d, 6c/6d, 8c/8d, 9b/9c).
Regarding claim 9, Savage teaches the container of claim 8 above, wherein the hinge comprises a bias toward the first collapsed configuration (paragraphs 70, 71). The hinge disclosed by Savage only maintains the second expanded configuration when the components of the hinge are manipulated into a locked position (paragraph 54). When the components of the hinge are released from the locked position, the components 
Regarding claim 18, Savage teaches a container comprising a hinge, the hinge having: a first portion (104, 204, 302, 502, 602, 702, 802, 902), a second portion (106, 206, 306, 506, 606, 706, 806, 902), and a retention interface (304/306, 504/508, 604/608, 704/708, 804/808, 904/906) (paragraphs 52-67, 70-72 and FIG. 1-9c, 11).
Regarding claim 19, Savage teaches the container of claim 18 above, wherein the retention interface is configured to permit relative movement of the first portion to the second portion in a first state of the retention interface and to limit relative movement of the first portion to the second portion in a section state of the retention interface (paragraphs 54-56, 70-72).
Regarding claim 20, Savage teaches the container of claim 19 above, wherein the hinge traverses across a fold of the container (FIG. 1, 2, 3c/3d, 4c, 5c/5d, 6c/6d, 8c/8d, 9b/9c).
Regarding claim 21, Savage teaches the container of claim 20 above, wherein the retention interface comprises a friction engagement (paragraphs 54, 56).
Regarding claim 22, Savage teaches the container of claim 20 above, wherein the retention interface comprises an aperture and an extension (paragraphs 54, 56 and FIG. 3a-9c). 
Regarding claim 24, Savage teaches the container of claim 20 above, wherein the retention interface comprises a stop surface (paragraphs 54, 56 and FIG. 3a-9c). 
Regarding claim 26, Savage teaches the container of claim 20 above, wherein the retention interface comprises mated surfaces (paragraphs 54, 56 and FIG. 3a-9c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/           Primary Examiner, Art Unit 3734